I respectfully dissent.
The facts before us indicate that Bruce Walker, Jr., was an alcoholic. He was known to be an alcoholic by employees of Capri Enterprises, Inc., especially Virginia Palermo. On the night Walker died, Palermo apparently gave him a bottle of Wild Turkey and allowed him to finish drinking himself to death. Her only precaution was to take his car keys away from him, so he would not attempt to drive in his drunken state.
Walker drank until he passed out. Nobody apparently took much notice, leading me to believe that employees of Capri Enterprises, Inc., had seen Walker consume incredible amounts of alcohol before. He passed out long after the bar and bowling alley were supposed to have closed. He passed out long after the employees had to have known he was intoxicated. He passed out when only a handful of people were still present. Therefore, we are not addressing a situation where liability should be considered for a liquor license holder who had some excuse for not knowing that it was endangering a patron.
The autopsy performed upon Bruce Walker, Jr., indicated that at the time he died, he had a blood-alcohol level of .39 grams percent. Given Walker's weight of two hundred fifty-two pounds, I conclude that he probably had consumed in excess of thirty drinks during the hours before his death. If the testimony of *Page 164 
family members who saw him at 1:45 a.m. is to be believed, many of those drinks had to have been consumed after the bar was supposedly closed.
This case does not present a situation where a person who drank too much is attempting to reap some sort of financial reward. The person who drank too much is dead. instead, this case involves the question of whether or not the heirs of Bruce Walker, Jr., have some financial claim against the bar which recklessly provided him the means to kill himself.
I personally believe that Smith v. 10th Inning, Inc. (1990),49 Ohio St.3d 289, 551 N.E.2d 1296, was incorrectly decided. However, even if correctly decided, the Smith case should not be extended to provide protection in situations such as the one presented here.
Human nature being what it is, there will always be some bar owners who are more concerned about making a profit than about looking out for the welfare of patrons-not to mention the welfare of innocent motorists or family members of alcoholics. There is much more profit to be made from serving an alcoholic dozens of drinks than there is to be made from honoring the letter and spirit of the law about when to stop serving alcohol. Some of this profit should go to the heirs of the Bruce Walker, Jrs. of Ohio and to increased premium rates for the insurance companies of Ohio once the fact is known that part of the financial risk from misconduct such as is presented here must be borne by those permit holders who flagrantly ignore their legal responsibilities.
Needless to say, I would not affirm the summary judgment rendered by the trial court. Since a majority of this court does, I respectfully dissent. *Page 165